DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-6, 18-22, 35, 37-41, 46 and 54-55 are currently pending in the instant application and are subject to the following restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 18-22, 35, 37, 41 and 46 drawn to a method of treatment and/or prevention of a bacterial vaginosis and/or a bacterial infection comprising administering a compound of formula XX or formula XIX or XXI.
Group II, claims 38-40, drawn to a method of treatment and/or prevention of a bacterial infection comprising administering a pharmaceutical composition comprising an oligomer or polymer selected from gluconic acid, delta-gluconolactone and gamma-gluconolactone. 
Group III, claims 54 and 55, drawn to a method for preventing preterm birth comprising administering a compound of formula XX, XIX or XXI.

If applicant elects Group I above, the species are as follows: 
A single disclosed species of the method of treatment or prevention of a bacterial infection. Applicant is required to elect either a method of treatment or a method of prevention of a bacterial infection. 
A Single disclosed species of the bacterial infection. (See for instance claims 1, 3-6, 22 and 37)
A single discloses species of the compound that is administered (e.g. formula XX, XIX or XXI). 
If applicant elects Group II above, the species are as follows:
A single disclosed species of the method of treatment or prevention of a bacterial infection. Applicant is required to elect either a method of treatment or a method of prevention of a bacterial infection. 
A single disclosed species of either an oligomer or a polymer comprised in the composition. Applicant is further required to elect a single species of the specific oligomer or the specific polymer comprised in the composition. (See for instance claims 38-40).  
If applicant elects Group III above, the species are as follows:
A single discloses species of the compound that is administered (e.g. formula XX, XIX or XXI). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1-6, 18-22, 35, 37-41, 46 and 54-55.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III and the above mentioned species lack unity of invention because even though the inventions of these groups require the technical feature of glucono-delta-lactone (Formula XIX), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lin (EP 1764100A2; Mar. 21, 2007) (cited in IDS filed 6/24/2020). Lin throughout the reference teaches compositions and methods for reducing vaginal pH (Abstract). Lin discloses the compositions comprising gluconodeltalactone (see Para 0014, 0030, Example 1 and 2), which reads on the instantly claimed glucono-delta-lactone (Formula XIX). As the common technical feature of glucono-delta-lactone (Formula XIX) was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. Accordingly, unity of invention is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616